Citation Nr: 0839711	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-01 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa

THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to a compensable initial rating for 
obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1974, February 1975 to May 1975, December 1984 to 
August 1984 and December 1985 to November 2003.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Des Moines, Iowa (hereinafter RO).  

In July 2008, the veteran submitted additional evidence in 
support of his appeal and waived RO jurisdiction.  This 
evidence will be considered in the decision that follows.


FINDINGS OF FACT

1.  There is recent VA clinical evidence indicating the 
veteran's obstructive sleep apnea requires the use of 
breathing assistance from a continuous airway pressure (CPAP) 
machine.   

2.  It is not contended or demonstrated that the veteran's 
sleep apnea results in chronic respiratory failure with 
carbon dioxide retention or cor pulmonale or that it requires 
a tracheostomy.  

3.  A hearing loss disability as recognized by regulation is 
not currently demonstrated.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent rating, 
but no more, for obstructive sleep apnea are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.97 Diagnostic Code (DC) 6847 (2007).     

2.  A bilateral hearing loss disability was not incurred in 
or aggravated by service, and sensironeural hearing loss may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1110, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
September 2003, and in an additional letters dated in January 
2008, the RO advised the claimant of the information 
necessary to substantiate the claims at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, he was provided 
with information regarding ratings and effective dates by 
letters dated in March 2006 and January 2008.   See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.  

Although the March 2006 and January 2008 letters were not 
sent until after the initial adjudication of the claims, the 
actions of the RO have served to provide the veteran with 
actual notice of the information needed to prevail in his 
claims, and the RO has not committed any notification error 
that has affected the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  To 
the extent that the January 2008 letter providing notice as 
to the evidence and information necessary for an increased 
rating for the veteran's obstructive sleep apnea was issued 
after the initial adjudication of this claim, for initial 
rating claims where, as here, service connection has been 
granted and the initial rating and effective date has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating and effective date of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In line with 
the above reasoning, Vazquez-Flores v. Peake (dealing with 
providing additional notice in cases of increased ratings) 
does not apply to initial rating claims because VA's VCAA 
notice obligation was satisfied when the RO granted the 
veteran's claim for service connection.  22 Vet. App. 37 
(2007).  Therefore, the Board finds that there was no 
prejudicial error; notification errors did not affect the 
essential fairness of the adjudication.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the Board finds 
that the duty to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the veteran's own 
statements and evidence he presented.  While the Board has 
considered the contentions of the veteran's representative 
with regard to claimed inadequacies in the veteran's June 
2006 VA compensation examination, given the favorable action 
to the veteran in the decision below with respect to his 
claim for increased compensation for his obstructive sleep 
apnea, the additional delay in the adjudication of the 
veteran's claim which would result from a remand to afford 
the veteran the requested examination would not be justified.  
Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


A.  Service Connection for Bilateral Hearing Loss 

Service connection may be granted for disability resulting 
from personal injury or disease during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303(a), 3.304.  There are some disabilities, including 
sensorineural hearing loss, for which service connection may 
be presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

To establish the existence of a current disability, hearing 
status must meet the pure tone and speech recognition 
criteria outlined in 38 C.F.R. § 3.385.  In order to 
establish a current disability pursuant to these criteria, at 
least one of the threshold levels at 500, 1000, 2000, 3000, 
or 4000 Hertz, must measure more than 40 decibels, or at 
least 3 of these 5 threshold levels must measure more than 25 
decibels, or speech recognition must be lower than 94 
percent.

The service medical records include reports from a September 
2003 audiometric evaluation that showed elevated thresholds 
in the left ear of 35 at 1,000, 2,000, and 4,000 Hertz and 60 
at 6,000 hertz.  It was noted on this report that the veteran 
was "Routinely Noise Exposed" and that he had asymmetric 
high and low frequency hearing loss.  The veteran's DD Forms 
214 reflect exposure to jet engine noise while serving in 82d 
Airborne from 1972 to 1974, and these reports also document 
exposure to weapon fire during training as well as mechanized 
infantry.  As such, exposure to acoustic trauma during 
service will be presumed.  

At a VA audiometric evaluation in October 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
20
LEFT
5
5
10
5
20

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The diagnosis reached by the 
audiologist was that there was "no ratable hearing loss in 
either ear."  As for the discrepancy between these results 
and the results of the September 2003 audiometric evaluation 
contained in the service medical records, the examiner sated 
it was "unknown" why such was the case.  

In May 2006, the veteran was afforded another VA audiometric 
evaluation.  The claims file was reviewed at that time, and 
it was noted that the September 2003 audiometric evaluation 
conducted during service noted hearing loss in left ear.  The 
veteran described to the examiner that he wore ear plugs when 
exposed to jet engine, artillery and rifle fire during 
service, but recalled one incident when two rounds were fired 
unexpectedly on a firing range when he was not wearing ear 
protection.  The audiometric testing showed normal hearing 
from 250 to 6,000 hertz in each ear, with none of the 
thresholds required for a finding of hearing loss disability 
under 38 C.F.R. § 3.385.  Speech recognition was 100 percent 
in each ear.  Review of the remaining clinical evidence of 
record, to include that submitted to the Board in September 
2008, does not reveal any evidence of current hearing loss 
disability as defined by 38 C.F.R. § 3.385.   
In order to be granted service connection, that a condition 
or injury occurred in service alone is not enough; rather, 
there must be current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In this case, the Board has found no reliable 
evidence that the veteran has a current hearing loss 
disability as defined by regulation.  As for the veteran's 
assertions that he has a current hearing loss disability that 
is related to service, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Finally, in reaching this 
decision, the Board considered the doctrine of reasonable 
doubt.  In this regard, the veteran asserted in a January 
2006 statement that entitlement to service connection for 
hearing loss is warranted under this doctrine because the 
September 2003 audiometric evaluation did reveal hearing 
loss.  Given the lack of any competent evidence of a current 
hearing loss disability, the Board must conclude that the 
positive and negative evidence is not in relative balance, 
and that the preponderance of the evidence is against the 
veteran's claim.  See Brammer, Rabideau, Espiritu, supra.  
Therefore, the claim must be denied.  Gilbert, 1 Vet. App. at 
49.
 
B.  Increased Rating for Obstructive Sleep Apnea 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for an increased 
rating for obstructive sleep apnea is based on the assignment 
of the initial rating for this condition following the 
initial award of service connection for by rating action in 
January 2004.  The United States Court of Appeals for 
Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson v. West, 12 Vet. 
App. 119 (1999); See Hart v. Mansfield, 21 Vet App 505 
(2007); Francisco, 7 Vet. App. at 58.  
 
A 50 percent rating is warranted for sleep apnea syndrome 
that requires the use of a breathing assistance device such 
as a CPAP machine.  38 C.F.R. § 4.97, DC 6847.  A rating in 
excess of 50 percent (100 percent) for sleep apnea syndrome 
requires there this condition to result in respiratory 
failure with carbon dioxide retention or cor pulmonale or 
that it requires a tracheostomy.  Id.  

As indicated, service connection for obstructive sleep apnea 
was granted by a January 2004 rating decision.  A 
noncompensable rating was assigned.  The service-connected 
disability was listed therein and throughout the appeal as 
obstructive sleep apnea with therapeutic 
uvulopalatopharyngoplasty, tonsillectomy and adenoidectomy.  
The January 2004 rating decision reflected consideration of 
the fact that during service in June 1998, the veteran 
underwent bilateral intranasal sphenoethmoidectomies, 
septoplasty, partial turbinectomies, adult tonsillectomy, and 
partial uvulopalatophayrngoplasty.  The discharge diagnoses 
included obstructive sleep interruption with hypersomnolence.  

Thereafter, the evidence includes reports from a November 
2004 VA sleep study consultation that resulted in a 
conclusion that the veteran did not have sleep apnea. It was 
also the conclusion of a nurse practitioner after a June 2006 
examination, after citing to this negative study, that it was 
less likely as not that the veteran's symptoms described at 
that time were the result of obstructive sleep apnea.  
However, VA records submitted since that time, to include 
reports from April 2008 and June 2008 Sleep Studies, reflect 
an impression of obstructive sleep apnea.  Moreover, these 
reports reflect that the veteran was provided a CPAP for use 
on a regular basis.  As set forth above, a 50 percent rating 
is warranted for sleep apnea that requires the use of a 
breathing assistance device such as a CPAP machine.  
38 C.F.R. § 4.97, DC 6847.  Therefore, the Board finds that 
the criteria for a 50 percent rating for sleep apnea are met.  
As it is not demonstrated by clinical evidence, or contended 
by the veteran, that his sleep apnea results in respiratory 
failure with carbon dioxide retention or cor pulmonale or 
that it requires a tracheostomy, a rating in excess of 50 
percent cannot be assigned for this condition.  Id.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that assigned by this 
decision are provided for certain manifestations of the 
veteran's service-connected residuals, but those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required frequent hospitalizations due to 
his sleep apnea, and his service-connected residuals have not 
shown functional limitation beyond that contemplated by a 50 
percent schedular rating.  Accordingly, referral of this 
decision for extraschedular consideration is not indicated.  
 
Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the assignment of a rating in 
excess of 50 percent for sleep apnea, the doctrine is not for 
application with respect to this aspect of the appeal.   
Gilbert, supra.  
 
  
ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to no more than a 50 percent for obstructive 
sleep apnea is granted, subject to regulations governing the 
payment of monetary awards.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


